COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Steadfast Funding LLC, et al. v. Jetall Companies, Inc., Ali Choudhri,
                          Brad Parker, Terry Fisher, 829 Yale St., LLC, David Alvarez, D&A
                          Alvarez Group, LLC, 2017 Yale Development , LLC and Assurance
                          Home Warranty Group, LLC

Appellate case number:    01-19-00555-CV

Trial court case number: 2019-23950

Trial court:              125th District Court of Harris County

         On February 6, 2020, appellees, David Alvarez and D&A Alvarez Group, LLC, filed a
“Notice of Substitution of Counsel and Non-Opposition of Appeal.” Within the motion, appellees
inform this Court that appellees’ former attorney has been terminated and that Timothy M. Trickey
has been substituted to represent appellees. Appellees further state that they “voluntarily withdraw
all reply/response briefs that may have been previously filed” in this cause and they “do not oppose
this appeal brought by Appellants.” Accordingly, we grant appellees’ motion to substitute and
order the Clerk of this Court to substitute Timothy M. Trickey for David Alvarez and D&A
Alvarez Group, LLC as appellees’ counsel of record. See TEX. R. APP. P. 6.5(d). Appellees motion
to withdraw their brief—an amended brief filed on January 16, 2020—is denied.
       It is so ORDERED.


Judge’s signature: _____/s/ Sherry J. Radack___________________
                    Acting individually  Acting for the Court


Date: ___April 28, 2020___